DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I, claims 1-10, in the reply filed on January 4, 2022 is acknowledged.
Claims 4 and 5 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. There is no support in the elected embodiment of Figs. 6 and 10 for the claim limitations of "an etching stop layer formed on the gate structure, the isolation layer, and the in-situ doped epitaxial layer", as recited in claim 4, and this feature is found on unelected embodiment of Fig. 12.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/473,682, filed on March 30, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 9, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "an in-situ doped epitaxial layer formed on each of the etched fin on both sides of the gate structure" (claim 1); and "a P-type source-drain doped region is formed on each of the etched fin on both sides of the gate structure in the PMOS region" (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-3 and 6-10 are objected to because of the following informalities: 1) Undefined acronyms/symbols, such as "finFET" (claim 1, line 1). The examiner suggests that applicant spell out all the acronyms/symbols when using them for the first time in the claim; 2) the number and unit are together (i.e. "12nm").  The examiner suggests that applicant insert a space between "number" and "unit"; and 3) a colon (:) should be inserted after "including" (claim 10, line 1).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite the limitation "the etched fin" in lines 8 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear whether said limitation is the same as or different from "a plurality of fins" and/or "adjacent fins", as recited in claim 1.
Claim 1 recites the limitation "the fin" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear whether said limitation 
The claimed limitation of "sides of the gate structure", as recited in claim 2, is unclear as to whether said limitation is the same as or different from "sides of the gate structure", as recited in claim 1.
The claimed limitation of "a top surface of the plurality of fins", as recited in claim 9, is unclear as to whether said limitation is the same as or different from "each of a top surface … of the fin", as recited in claim 1.
Claim 10 recites the limitation "the P-type source-drain doped region" in line 2. There is insufficient antecedent basis for this limitation in the claim. It is believed claim 10 was intended to depend on claim 2; however, appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-9, as best understood is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (2017/0133386).
As for claim 1, Lee et al. show in Figs. 6A-6B and related text a FinFET, comprising: 

a plurality of fins 224/228/222/226 formed on the substrate; 
an isolation layer 230 formed between adjacent fins of the plurality of fins and on the substrate; 
a gate structure 242/250 across a length portion of the fin and covering a portion of each of a top surface and sidewalls of the fin; and 
an in-situ doped epitaxial layer 272 formed on each of the etched fin on both sides of the gate structure, wherein doping ions in the in-situ doped epitaxial layer are N-type ions ([0037]).

As for claim 2, Lee et al. show the substrate further includes a PMOS (P-type metal-oxide-semiconductor) region 212; and 
a P-type source-drain doped region 276 is formed on each of the etched fin on both sides of the gate structure in the PMOS (P-type metal-oxide-semiconductor) region (Fig. 6B).

As for claim 3, Lee et al. show the in-situ doped epitaxial layer is made of SiP (Silicon Phosphide) or SiCP (Silicon-Carbon Phosphide) ([0037], lines 2-3). 

As for claim 6, Lee et al. show the in-situ doped epitaxial layer has a rectangular bottom section 272b and a round top section 272a (Fig. 6B).



As for claim 8, Lee et al. show the P-type source-drain doped region has a pentagon top with a vertex protruding away from the plurality of fins (Fig. 6B).

As for claim 9, Lee et al. show the pentagon top has a bottom surface coplanar with a top surface of the plurality of fins, and, the bottom surface has a width (arbitrarily chosen) wider than a width (arbitrarily chosen) of the plurality of fins in a direction perpendicular to an extension direction of the plurality of fins (Fig. 6B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2017/0133386) in view of Wei et al. (2014/0273429).
Lee et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except an oxidation protection layer formed on surfaces of the P-type source-drain doped region.
Wei et al. teach in Fig. 2F and related text an oxidation protection layer 134 formed on surfaces of the P-type source-drain doped region 132 ([0035], lines 14-17).
Lee et al. and Wei et al. are analogous art because they are directed to a FinFET and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. with the specified feature(s) of Wei et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to form an oxidation protection layer on surfaces of the P-type source-drain doped region, as taught by Wei et al., in Lee et al.'s device, in order to protect the device and reduce the influence and damages from the subsequent fabrication processes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811